DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on 3/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/2022.

Claim Objections
Claim 19 is objected to because of the following informalities:  In Claim 19 recites “The aftertreatment system of claim 18” however the claims should be corrected to “The aftertreatment system of claim 14” since the recitations from Claim 18 is now recited in claim 14 and has been canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub No. US 2009/0039284 A1 to Goto et. al. (Goto).

Examiner’s Note: The rejection below is made with broader claim interpretation that the housing includes the exhaust pipe sections and the annotated Fig.1 of Goto is used in the rejection below.


    PNG
    media_image1.png
    529
    859
    media_image1.png
    Greyscale




In Reference to Claim 14
An aftertreatment system configured to reduce constituents of an exhaust gas produced by an engine, comprising: 
a housing (A); 
an aftertreatment component (5) disposed in the housing (A); 
an optical assembly (11, 12, 13, 14) comprising: 
an optical emitter (25) configured to emit light through the exhaust gas, and an optical detector (26) configured to detect light that has passed through the exhaust gas; and 

wherein the optical emitter (25) and the optical detector (26) are disposed at a first location (upper part) of the housing (A) (as shown in Fig.7 of Goto), and 
wherein the optical assembly (11, 12, 13, 14) further comprises a first mirror (53) disposed at a second location (lower part) of the housing (A) that is opposite the first location (upper part), the first mirror (53) configured to reflect light received from the optical emitter (25) towards the optical detector (26) (see at least Goto Figs. 1-7 and paragraphs 26-59).

In Reference to Claim 15
The aftertreatment system of claim 14 (see rejection to claim 14 above), wherein the controller is configured to determine the amount of ammonia in the exhaust gas based on a difference between a parameter of the light emitted from the optical emitter (25) and a parameter of the detected light that has passed through the exhaust gas (see at least Goto Figs. 1-7 and paragraphs 26-59).

In Reference to Claim 16
The aftertreatment system of claim 15 (see rejection to claim 15 above), wherein the emitted light has a wavelength in an infrared (IR) range (see at least Goto Figs. 1-7 and paragraphs 26-59 and 65).


The aftertreatment system of claim 15 (see rejection to claim 15 above), wherein the emitted light has a wavelength in an ultraviolet-visible (UV-vis) range (see at least Goto Figs. 1-7 and paragraphs 26-59 and 65).

In Reference to Claim 19
The aftertreatment system of claim 18 (see rejection to claim 18 above), wherein the optical assembly further comprises a second mirror (52) disposed at the first location (upper portion) around the optical emitter (25) and the optical detector (26), the second mirror (52) configured to reflect at least a portion of the light received from the first mirror (53) back towards the first mirror (53) (see at least Goto Figs. 1-7 and paragraphs 26-59 and 65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Pub No. US 2018/0266293 A1 to Moon et. al. (Moon).

Examiner’s Note: The rejection below is made with narrower claim interpretation that the housing does not include an exhaust pipe sections.

In Reference to Claim 14
Goto teaches (except for the bolded and italic recitations below):
An aftertreatment system configured to reduce constituents of an exhaust gas produced by an engine, comprising: 
a housing (housing of #5); 
an aftertreatment component (5) disposed in the housing (housing of #5); 
an optical assembly (11, 12, 13, 14) comprising: 

a controller (45) configured to determine an amount of ammonia in the exhaust gas based on an optical parameter of the detected light that has passed through the exhaust gas (see at least Goto paragraph 37), 
wherein the optical emitter (25) and the optical detector (26) are disposed at a first location (upper part) of the housing (housing of #5) (as shown in Fig.7 of Goto), and 
wherein the optical assembly (11, 12, 13, 14) further comprises a first mirror (53) disposed at a second location (lower part) of the housing (housing of #5) that is opposite the first location (upper part), the first mirror (53) configured to reflect light received from the optical emitter (25) towards the optical detector (26) (see at least Goto Figs. 1-7 and paragraphs 26-59).
Goto teaches that the sensors (11, 12) measure the exhaust gas upstream and downstream of the catalyst (5) however does not explicitly teaches (bolded and italic recitations above) as to the sensors (11 and 12( are disposed in the housing of the catalyst (5). However, it is well known in the art before the effective filing date of the claimed invention to have exhaust sensors within the housing of the catalyst. For example, Moon teaches that the sensors (150, 152, 162) are located within the housing (110) of the catalyst (120). Moon further implicitly teaches that having such structures provide easier installation of the sensors and the housing to the exhaust pipe (see at least Moon Figs.1-2 and 

In Reference to Claim 15
The aftertreatment system of claim 14 (see rejection to claim 14 above), wherein the controller is configured to determine the amount of ammonia in the exhaust gas based on a difference between a parameter of the light emitted from the optical emitter (25) and a parameter of the detected light that has passed through the exhaust gas (see at least Goto Figs. 1-7 and paragraphs 26-59).

In Reference to Claim 16
The aftertreatment system of claim 15 (see rejection to claim 15 above), wherein the emitted light has a wavelength in an infrared (IR) range (see at least Goto Figs. 1-7 and paragraphs 26-59 and 65).

In Reference to Claim 17
The aftertreatment system of claim 15 (see rejection to claim 15 above), wherein the emitted light has a wavelength in an ultraviolet-visible (UV-vis) range (see at least Goto Figs. 1-7 and paragraphs 26-59 and 65).


The aftertreatment system of claim 18 (see rejection to claim 18 above), wherein the optical assembly further comprises a second mirror (52) disposed at the first location (upper portion) around the optical emitter (25) and the optical detector (26), the second mirror (52) configured to reflect at least a portion of the light received from the first mirror (53) back towards the first mirror (53) (see at least Goto Figs. 1-7 and paragraphs 26-59 and 65).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Moon further in view of Pub No. US 2014/0183380 A1 to Ukon et. al. (Ukon).

In Reference to Claim 20
Goto in view of Moon teaches (except for the bolded and italic recitations below):
The aftertreatment system of claim 19 (see rejection to claim 19 above), further comprising a sampling tube extending from the first mirror (53) to the second mirror (52), a plurality of holes defined through a wall of the sampling tube and configured to allow a portion of the exhaust gas to pass through the sampling tube (see at least Goto Figs. 1-7 and paragraphs 26-59 and 65).
Goto in view of Moon does not teach (bolded and italic recitations above) as to having a sampling tube extending from the first mirror (53) to the second mirror (52), a plurality of holes defined through a wall of the sampling tube and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2011/0154806 A1 to Hoyte et. al. (Hoyte) teaches optical sensors to measure ammonia with optical sensor in the exhaust system.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        March 21, 2022